DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 03/03/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/20201, 0727/2021 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “74”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because some of the descriptor (structure- {protector, rotary inner, coil spring}) used do not match how the claim 1 descriptor (structure – {biasing member, body side attachment, body side fixing portion) and examiner believes that the descriptor in the abstract should be changed to match the descriptor in the claims.  Correction/Explanation is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
“the coil spring” in Claim 3 should be “a coil spring” as that structure was not introduced before
“a wire harness” in Claim 4 should be “the wire harness” as it was introduced in the preamble.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekino (WO2015053217).
Regarding Claim 1. Sekino teaches, in Fig. 2, a body side unit configured to attach a wire harness wired between a vehicle body and a slide door to the vehicle body (description of embodiments), the body side unit comprising: a body side attachment portion (6) that is attached to the wire harness; a body side fixing portion (5) that supports the body side attachment portion rotatably and movably in an up-down direction (description of embodiments paragraph 2), and that is fixed to the vehicle body; and a biasing member (7) that is provided between the body side attachment portion and the body side fixing portion, and that biases the body side attachment portion such that the body side attachment portion faces downward in the up-down direction (Fig. 1)(description of embodiments paragraph 7).
Regarding Claim 2. Sekino teaches the body side unit according to claim 1, wherein the biasing member is formed of a coil spring (7, Fig. 2), and the body side fixing portion is provided with a groove portion (51A/B) into which the coil spring is screwed (Fig. 2).
Regarding Claim 4. Sekino teaches, in Fig. 1-2, a wiring structure of a wire harness comprising: a wire harness (4); a body side unit (2) that is configured to attach the wire harness to a vehicle body; and a door side unit (3) that is configured to attach the wire harness to a slide door, wherein the body side unit includes: a body side attachment portion (6) to be attached to the wire harness; a body side fixing portion (5) rotatably supporting the body side attachment portion and fixed to the vehicle body; and a biasing member (7) provided between the body side attachment portion and the body side fixing portion and configured to bias the body side .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekino (WO2015053217) in view of Kogure (EP1605568).
Regarding Claim 3. Sekino teaches the body side unit according to claim 1, wherein the biasing member is formed of the coil spring (7, Fig. 2), and a tip end (71) of the coil spring is in contact with a surface of the sphere (Fig. 2), but does not teach an outer shape of the body side attachment portion is a sphere.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body side unit as disclosed by Sekino with the body side attachment portion as disclosed by Kogure in order to prevent twisting of the wiring harness and decrease of endurance (Kogure, column 2 lines 2-3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848